UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :     19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated on the record at the close of the evidentiary hearing held on January 8, 2020,
Defendant shall serve via overnight courier a copy of the files obtained from the U.S. Copyright
Office for the copyright registration by January 9, 2020, and file proof of service within one
business day of service. No later than January 17, 2020, Plaintiff shall file a letter on ECF
addressing (1) whether Paragraph 9 of the Complaint is accurate; and (2) if not, whether
sanctions are warranted on this basis against either Plaintiff’s counsel or Plaintiff himself.

        In addition, by January 13, 2020, Plaintiff shall submit a letter brief not to exceed three
pages addressing the effect, if any, of the parties’ stipulation of dismissal on Defendant’s motion
for sanctions and addressing the appropriate sanctions in the event that the Court deems
sanctions to be appropriate. Defendant shall submit any reply to Plaintiff’s submission, not to
exceed three pages, by January 15, 2020. Finally, Defendant shall submit a detailed accounting
of the costs and attorney’s fees incurred (had counsel not been pro bono) in connection with the
October 31, 2019 mediation and the pending motion for sanctions by January 17, 2020.

        SO ORDERED.

Dated: January 8, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
